Citation Nr: 0313648	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  92-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 1997 for an 
award of a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne





INTRODUCTION

The veteran had active military service from January 1948 to 
February 1952.  

This appeal arises from a June 1998 rating action entered by 
the St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  It was perfected for 
appeal in February 1999, after which it was forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  In 
September 2000, the Board noted it was deferring a decision 
on this question since the record showed that the veteran had 
initiated an appeal with respect to a claim for service 
connection for a low back disability, the conclusion of which 
could have had an impact on the TDIU claim.  (The Board 
issued a final decision with respect to the other 5 issues 
then pending on appeal.)  As it happens, the veteran failed 
to undertake the necessary steps subsequent to initiating an 
appeal, to actually perfect an appeal of the service 
connection claim in order for the Board to consider it.  
Accordingly, the only issue before the Board is the effective 
date claim.  

Although an appeal of the service connection claim was not 
perfected, and the issue was not certified as on appeal by 
the RO, it is observed that the May 2003 Written Brief 
Presentation prepared by the service organization 
representing the veteran included a discussion of the service 
connection claim.  This may be construed as an attempt to 
reopen that claim, and it is referred to the RO for 
appropriate action.  

It is also observed that the same document submitted by this 
service organization includes some comments to the effect 
that a claim for entitlement to aid and attendance benefits 
is pending.  In fact, however, that claim was denied in 
December 2002.  Since it is unclear what was intended by 
including this observation about aid and attendance benefits, 
but there remains several months before the expiration of the 
time within which to initiate an appeal of the December 2002 
decision regarding that matter, this issue is also referred 
to the RO for clarification of the veteran's intentions, if 
any, to appeal that December 2002 decision.  


REMAND

As set forth in the Introduction above, the veteran's claim 
for an earlier effective date for entitlement to TDIU 
benefits has been pending several years.  During that time 
there was a significant change in the law brought about by 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); among other 
things, modified VA's duties to notify and to assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  With 
respect to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  VA 
must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 
2002).  Moreover, the amended "duty to notify" requires VA 
to notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

In this case, it could be argued that much of the development 
and notice contemplated by the VCAA was accomplished as the 
appeal progressed over the years.  It was not until an April 
2003 letter from the RO, however, that the veteran was 
advised of the specific content of the VCAA and of his and 
VA's obligations with respect to it, in the context of his 
effective date claim.  Moreover, one of the important 
provisions of this law, is that after the claimant has been 
notified of the information and evidence necessary to 
substantiate his claim that he must submit, he has one year 
from that notification to actually submit that information or 
evidence.  See 38 U.S.C.A. § 5103(a), (b).  As stated, the 
veteran was not first advised of his rights and obligations 
under the VCAA with respect to his earlier effective date 
claim, or more specifically, what information or evidence it 
was his responsibility to submit until, April 2003.  
Accordingly, he would have until April 2004 to make his 
submission.  The veteran has not indicated in any way that he 
desired to waive his right to this one year period, and the 
Board has no mechanism by which to ascertain any such 
intention.  Accordingly, it will be necessary to return this 
case to the RO, pending the passage of this one year period 
or further instructions from the veteran.  

In this regard, it is noted that the United States Court of 
Appeals for the Federal Circuit recently addressed the 
importance of this one year period in which a claimant has to 
respond after he or she has been given the notice required by 
38 U.S.C.A. § 5301(a) and (b).  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, No. 02-
7304, -7305, 7316 (Fed. Cir. May 1, 2003).  In that case, a 
challenge had been brought to regulations promulgated in 
January 2002 that permitted the Board itself to correct any 
§ 5103 notice deficiencies, but in pertinent part, provided 
only a 30 day period in which the claimant could respond to 
this notice given by the Board.  Although this regulation 
also provided that the claimant could still submit additional 
evidence within one year of the Board's notice to him or her, 
which if found to be a basis for an allowance, would result 
in the same effective date of the allowance as if the Board 
had granted the benefit sought, the Federal Circuit Court 
found this regulation invalid, as contrary to § 5103 (b), 
which provides a claimant one year to submit evidence.  

In light of the Court's holding and the expressed language of 
the statute, it will be necessary to defer any decision on 
this appeal until the year to respond provided in § 5103 has 
expired, or as indicated above, the veteran waives his right 
in this regard.  As also indicated above, since the Board has 
no mechanism in place to solicit such a waiver, and should 
the veteran provide additional evidence directly to the 
Board, it would be necessary in any event to have the RO 
consider the evidence in the first instance, (absent yet a 
second waiver), the case will be returned to the RO.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should advise the veteran that further 
action on his appeal for an earlier effective date 
for TDIU benefits will be deferred pending the 
expiration of the one year period that commenced on 
April 29, 2003, when the RO formally provided him 
with notice of what evidence and information it was 
his responsibility to submit in connection with 
this matter as required by 38 U.S.C.A. § 5103.  
During the remainder of this one year period, the 
veteran should be asked to submit the evidence and 
information about which he received notice in April 
2003, and likewise, be given the option to waive 
his right to this one year period to respond in the 
event he has no additional information or evidence 
to submit.  

2.  The RO should then review the veteran's 
response, undertake any additional development as 
may be indicated by this response, and re-
adjudicate the veteran's claim.  If the decision on 
appeal remains adverse, the veteran should be 
provided a supplemental statement of the case.  
This document should include notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations.  An appropriate period of time should 
be allowed for response.  Thereafter, the case 
should be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




